Case 8:20-cv-01532-JLS-ADS Document 11 Filed 11/23/20 Page 1of1 Page ID #:29

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES — GENERAL

Case No. SACV 20-01532-JLS (ADSx) Date November 23, 2020

 

 

Title Ariel Hall Jones v. First Source Lending, LLC et al

PRESENT:

HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

Melissa Kunig Not Reported
Deputy Clerk Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANT:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
PROSECUTION FOR FAILURE TO COMPLY WITH THE COURT’S
ORDER

This action was filed on August 18, 2020. On November 17, 2020, the Court issued a
minute order which ordered Plaintiff to show cause in writing on or before November 20, 2020
why this action should not be dismissed for lack of prosecution [10]. Plaintiff has failed to
respond to the Court's Order. Therefore, the Court ORDERS that this action is dismissed
without prejudice for lack of prosecution and for failure to comply with the Orders of the Court.

The Court’s Order to Show Cause is hereby DISCHARGED.

 

Initials of Deputy Clerk mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
